Citation Nr: 1630732	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a left femur stress fracture with lateral myofascial thigh pain prior to December 15, 1999.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to April 1976, of which 228 days were lost. He was convicted by a special court-martial in January 1976, and his sentence included confinement at hard labor for six months.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2014, the Board remanded the appeal for further development, to include obtaining treatment records and an examination.  In September 2015, the issue of entitlement to an increased rating for residuals of a left femur stress fracture with lateral myofascial thigh pain since December 15, 1999 was denied.  The issue currently before the Board was remanded for further development which has been completed, and the appeal is once again before the Board.

The Veteran testified at a travel board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to December 15, 1999, the Veteran's left femur stress fracture did not more nearly approximate a limitation of hip flexion to 45 degrees or less; limitation of hip extension to five degrees; limitation of adduction and inability to cross the legs; limitation of rotation and inability to toe-out more than 15 degrees; limitation of abduction with motion lost beyond 10 degrees; flail joint of the hip; malunion, nonunion or fracture of the femur; shortened lower extremity; or ankylosis.

2. Prior to December 15, 1999, symptoms of the Veteran's left femur stress fracture did not include noncompensable limitation of leg motion objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.


CONCLUSION OF LAW

The criteria for a compensable rating prior to December 15, 1999 for residuals of a left femur stress fracture were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021, 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's December 2014 Remand VA obtained identified treatment records relating to the current appeal, afforded the Veteran VA examinations to evaluate the current severity of the residuals of the left femur stress fracture, readjudicated the claim, and issued a supplemental statement of the case.

Pursuant to the Board's September 2015 remand, the Veteran was sent a development letter, and given the opportunity to supplement the record or identify any entities which may have relevant records.  Additionally, VA requested records prior to December 1999 from the Portland and Roseburg VA Medical Centers.  The Board received a negative response from the Portland VA Medical Center, and received a laboratory report and disability verification form from the Roseburg VA Medical Center.  The Veteran was informed of these developments in a February 2016 supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

The issue currently before the Board is whether the Veteran is eligible for an initial compensable rating for residuals of a left femur stress fracture, prior to December 15, 1999.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's left femur disability is currently rated under Diagnostic Codes 5099-5021. 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5021, myositis (inflammation of muscle tissue) is rated as degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation is noncompensable under those codes, however, a 10 percent rating is warranted for limitation of motion of the joint, provided that limitation of motion is confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.

Separate ratings relating to the same disability are appropriate in some cases, where such ratings do not result in evaluation of the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14 (2015) (avoidance of pyramiding); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (allowing for separate ratings for limitation of motion and instability of the knee).  Therefore, other diagnostic codes applicable to evaluation of the thigh must be considered.

Diagnostic Code 5251 provides for a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a rating of 10 percent is warranted for limitation of thigh flexion to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides for a 10 percent rating for impairment of the thigh manifested by limitation of adduction and inability to cross the legs, or by limitation of rotation and inability to toe-out more than 15 degrees of the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Diagnostic Code 5254 provides for a single maximum evaluation of 80 percent for flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Finally, Diagnostic Code 5255 deals with impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under this code, malunion of the femur with a slight knee or hip disability warrants a 10 percent disability rating. 

The normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's service treatment records from June and July 1970 note complaints of progressive femur pain with swelling but a full range of motion.  Imaging notes from July 1970 notes increased cortical destruction, with new bone format that was not healthy in appearance, indicating likely osteomyelitis or other primarily destructive osseous process.

A November 2007 VA examination noted that x-rays of the Veteran's injury in 1970 showed a healing stress fracture, and the appellant eventually ambulated around the ward without the use of crutches.  A December 2010 VA examination noted that the Veteran's problems with employability were not specifically related to his left femur.  The examiner further found that the appellant left work following knee and low back injuries at work in the 1990s and 2000.

In June 2001, the Veteran reported that he had worked as a route salesman delivery man for 24 years until July 1999, when he stopped because his health was worsening.

After December 15, 1999, a July 2000 private treatment record showed the Veteran's left hip motion and strength to be within normal limits.  A March 2001 private treatment record shows left hip flexion to 100 degrees with the knee extended and to 90 degrees with the knee flexed; adduction to 20 degrees and abduction to 40 degrees. While left hip and knee pain was noted, the examiner stated that it was likely a result of overcompensation from a non-service-connected right knee disorder.  Additionally, an April 2001 private treatment record shows a full range of left hip motion without pain.

Based on the foregoing, the Board finds that entitlement to a compensable rating was not warranted prior to December 15, 1999.  The Veteran's records from service show that the appellant had a full range of motion after the initial injury, and he continued to have a full range of motion in July 2000 and April 2001.  The November 2007 VA examination noted that the Veteran ambulated without the use of crutches shortly after his treatment in 1970, and continued to serve through 1976.  He also worked steadily as a route salesman delivery man until July 1999, with no indication in the record that he required assistance ambulating or did not have full range of motion during that time.

There is no evidence that the Veteran's left hip exhibited flexion of 45 degrees or less, or extension of 5 degrees or less prior to December 15, 1999.   Hence, a compensable rating may not be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.  There is also no evidence indicating that any limitation due to the stress fracture resulted in an inability to cross the legs or an inability to toe-out more than 15 degrees, or abduction motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  There was no evidence of a flail joint, malunion or nonunion of the left hip, or fracture of the surgical neck with a false joint or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255. 

The demonstrated range of motion shows that any limitation of left hip motion would be noncompensable under all the diagnostic codes addressing limitation of motion.  When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The record does not show any evidence of painful motion during the appeal period; therefore, the Veteran's disability picture does not reflect compensation of a 10 percent rating based on objective evidence of painful motion of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, there is little evidence of other functional impairment during the appeal period that is directly attributable to the left thigh.

The discussion above reflects that the symptoms of the Veteran's left thigh disability are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  As the left thigh disability is his only service-connected disorder, consideration of any combined effects is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a total disability rating based on individual unemployability is not warranted because the evidence does not show, that his residuals of a left femur stress fracture rendered him unemployable during the applicable period; in fact, the Veteran was employed until July 1999, and though he stopped working in July 1999 due to his health, there is no evidence that this service connected disability alone rendered him unemployable between July and December 1999.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The claim is denied.


ORDER

Entitlement to a compensable rating for residuals of a left femur stress fracture with lateral myofascial thigh pain prior to December 15, 1999 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


